Citation Nr: 0016423	
Decision Date: 06/21/00    Archive Date: 06/28/00

DOCKET NO.  97-13 407A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
a low back disorder.

2.  Entitlement to an increased (compensable) evaluation for 
a left knee disorder.

3.  Whether a timely substantive appeal has been filed with 
an April 1997 statement of the case denying a compensable 
rating for essential hypertension.  

4.  Entitlement to a 10 percent rating based on multiple 
service-connected, noncompensable disorders, pursuant to 
38 C.F.R. § 3.324 (1999).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel

INTRODUCTION

The veteran had active service from April 1984 to September 
1995, in addition to four prior years of service.  

The appeal of the claims of entitlement to increased 
(compensable) ratings for low back and left knee disorders 
arises from the May 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, in pertinent part, granting service connection for low 
back and left knee disorders and assigning noncompensable 
ratings for each of them.  Also by that decision, the RO 
denied entitlement, pursuant to 38 C.F.R. § 3.324 (1999), to 
a 10 percent evaluation based on multiple, noncompensable, 
service-connected disabilities.  The appeal of the claim for 
a 10 percent rating pursuant to 38 C.F.R. § 3.324 arises from 
that determination. 

By a November 1996 decision the RO granted service connection 
and assigned a noncompensable rating for essential 
hypertension.  By a February 1997 notice of disagreement with 
that decision, the veteran initiated an appeal of the claim 
of entitlement to an increased (compensable) rating for 
essential hypertension.  The third issue noted on the title 
page of this Remand arises out of a question as to whether an 
April 1997 statement of the case was the subject of a timely 
substantive appeal.  

Also by the May 1996 decision, the RO, in pertinent part, 
denied service connection for left and right ankle disorders.  
The veteran in May 1997 submitted a notice of disagreement 
with those denials of service connection for left and right 
ankle disorders.  The RO issued a Statement of the Case as to 
those claims in June 1997.  There is no indication within the 
claims folder that veteran ever thereafter submitted a 
substantive appeal as to those claims.  Inasmuch as there is 
no evidence that the veteran, his representative, or the RO 
have indicated the existence of an appeal of the May 1996 RO 
decision denying service connection for left and right ankle 
disorders, these claims are not considered to be the subject 
of appeal.


REMAND

As an initial matter, the Board notes that all the veteran's 
periods of active service have not been officially 
identified.  A service Form DD214 indicates that the veteran 
had honorable service from April 1984 to September 1995, and 
that he had four prior years of active service.  The National 
Personnel Records Service should be contacted to verify all 
the veteran's periods of service, and to obtain any 
additional service medical records not yet associated with 
the claims folder. 

Regarding the veteran's claim of entitlement to an increased 
(compensable) rating for hypertension, the Board notes that 
an appeal to the Board is initiated by filing a Notice of 
Disagreement (NOD).  38 U.S.C.A. § 7105(a) (West 1991); 38 
C.F.R. §§ 20.200, 20.201 (1999). Then, after the agency of 
original jurisdiction (AOJ - also known for purposes of this 
case as the "regional office" or RO) has issued the 
claimant a Statement of the Case (SOC), the appeal is 
completed by filing a Substantive Appeal.  38 U.S.C.A. § 
7105(a) (West 1991); 38 C.F.R. §§ 20.200, 20.202 (1999).

A Substantive Appeal can be set forth on a VA Form 9 
("Appeal to the Board of Veterans' Appeals") or on 
correspondence specifically identifying the issues appealed.  
38 U.S.C.A. § 7105(d) (West 1991); 38 C.F.R. § 20.202 (1999).  
To be considered timely, the Substantive Appeal must be filed 
within 60 days from the date that the AOJ mails the SOC to 
the appellant, or within the remainder of the one-year period 
from the date of mailing of the notification of the 
determination being appealed, or, where applicable, within 
the extended time limits prescribed pursuant to a timely 
filed request for extension of time.  38 C.F.R. §§ 20.302(b), 
20.303 (1999).  If the claimant/appellant fails to file a 
Substantive Appeal in a timely manner, "he is statutorily 
barred from appealing the RO decision." Roy v. Brown, 5 
Vet.App. 554, 556 (1993).  See also YT v. Brown, 9 Vet.App. 
195 (1996); Cuevas v. Principi, 3 Vet.App. 542, 546 (1992). 
Cf. Rowell v. Principi, 4 Vet.App. 9 (1993).

In this case, the veteran was granted service connection and 
assigned a noncompensable rating for hypertension by a 
November 1996 RO decision, and was notified of that decision 
by an RO letter dated November 1996.  The veteran submitted a 
notice of disagreement in February 1997 including as to the 
noncompensable rating assigned with the grant of service 
connection for hypertension.  A Statement of the Case and an 
accompanying transmittal letter, dated April 1997, addressed 
that notice of disagreement with the assigned hypertension 
rating.  However, in a VA Form 21-4138, submitted by the 
veteran in May 1997 and accepted by the RO as a Substantive 
Appeal, the veteran addressed his ongoing disagreement with 
the ratings assigned for his low back and left knee 
disorders, but made no mention of the rating assigned for 
hypertension.  The claims folder contains no subsequent 
statement or submission by the veteran or his representative 
concerning the appeal of the rating assigned for essential 
hypertension until a May 2000 Informal Hearing Presentation 
by the veteran's representative at the Board.  Accordingly, 
the Board is of the opinion that it is required that the RO 
address the third issue noted on the title page of this 
decision. 

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when the Board addresses in its 
decision a question that has not yet been addressed by the 
RO, the Board must consider whether the claimant has been 
given adequate notice of the need to submit evidence or 
argument on the question, whether he has been given an 
adequate opportunity to actually submit such evidence and 
argument, and whether any SOC and/or SSOC provided the 
claimant fulfills the regulatory requirements.  See 38 C.F.R. 
§§ 19.29, 19.31 (1999).  If not, the matter must be remanded 
to the RO to avoid prejudice to the claimant.  Bernard v. 
Brown, 4 Vet.App. 384 (1993).  In this case, the Board 
concludes that it would be potentially prejudicial to go 
forward with a decision on the timeliness issue without the 
RO addressing it in the first instance.

While the veteran was afforded VA examinations of his low 
back and his left knee in July 1997, the RO later determined 
that an additional VA examination was required for evaluating 
both those disorders in order to comply with the Court's 
decision in DeLuca v. Brown,  8 Vet.App. 202 (1995).  In that 
decision, the Court informed that when reviewing the level of 
disability due to a service-connected disorder affecting a 
joint, and the rating is based on limitation of motion, the 
Board must consider an increased schedular rating based on 
functional loss due to pain on undertaking motion, weakened 
movement, fatigability, and incoordination.  38 C.F.R. §§ 
4.40 and 4.45 (1999); DeLuca v. Brown,  8 Vet.App. 202 
(1995).  While the veteran failed to report for subsequently 
scheduled orthopedic examinations, it appears that there was 
some difficulty in contacting the veteran, as a current 
location of the veteran could not be ascertained.  The claims 
folder lacks copies of all letters from the medical facility 
to the veteran notifying him of the date, time, and place of 
these orthopedic examinations.  It therefore cannot be 
verified that an attempt to notify the veteran of the 
examinations was made.  The Board is therefore constrained to 
request that a further orthopedic examination be scheduled 
with evidence that the veteran has been duly notified of the 
date, time, and place of the examination.  

In addition, regarding the left knee disorder, the veteran 
has a history in service of injury to the left knee, with 
surgical repair in December 1992 including a partial medial 
meniscectomy.  The Board points out that separate disability 
ratings may be assignable for knee disabilities.  In a VA 
General Counsel Opinion, VAOPGCPREC 23-97 (July 1, 1997), it 
was held that arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 (5010) for 
limitation of motion and Diagnostic Code 5257, for other 
disability of the knee including subluxation or lateral 
instability.  Also, VAOPGCPREC 9-98 (August 14, 1998) 
indicated that when a knee disability is rated under 
Diagnostic Code 5257 it is not required that the claimant 
have compensable limitation of motion under Diagnostic Code 
5260 or 5261 in order to obtain a separate rating for 
arthritis.  It is only required that the claimant's degree of 
limitation of motion meet at least the criteria for a zero-
percent rating.  These distinct bases for disability ratings 
for the veteran's service-connected left knee disorder, as 
well as 38 C.F.R. §§ 4.40 and 4.45, and the Court's decision 
in DeLuca, supra, must be considered.

The case is therefore REMANDED to the RO for the following 
development:

1.  The RO should contact the NPRC and 
request that the exact dates of the 
period(s) of active service preceding 
April 24, 1984, totaling the four years 
and one month of prior service indicated 
on the service Form DD214 within the 
claims folder, be reported and that any 
additional existing service medical 
records be furnished.  Any records 
obtained and responses received should 
be associated with the claims folder.  

2.  The RO should request that the 
veteran identify all sources of medical 
treatment received for his left knee and 
low back disorders since March 1997, and 
that he furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
medical source he identifies.  Copies of 
the medical records from all sources he 
identifies, and not currently of record, 
should then be requested and associated 
with the claims folder.  

3.  The veteran should be afforded a VA 
orthopedic examination to determine the 
degree of severity of his service-
connected left knee and low back 
disorders.  The RO should make certain 
that the medical facility provides the 
veteran with a letter notifying him of 
the date, time, and place of the pending 
examination.  A copy of that letter must 
be placed in the claims folder together 
with documentation of all responses from 
the veteran received at the RO or the 
medical facility.  

If the veteran reports for the requested 
examination, the claims folder including 
a copy of this Remand must be made 
available to the examiner prior to the 
examination and must be reviewed by the 
examiner in connection with the 
examination.  The examiner should specify 
on the examination report that the claims 
folder has been reviewed.  

The knee must be examined without any 
brace or assistive device.  Any braces or 
assistive devices used by the veteran 
should, however, be described in the 
examination report.  Regarding the knee, 
the examiner should ascertain the 
presence or absence of any arthritis, and 
should also note the presence or absence 
of any subluxation and/or instability.  
If subluxation or instability is present, 
the examiner should state whether it is 
less than slight, slight, moderate, or 
severe in degree.  Limitation of motion 
of the knee in both flexion and extension 
should be specified in degrees.  A full 
range of motion of the knee is zero 
degrees of extension to 140 degrees of 
flexion.  38 C.F.R. § 4.71, Plate II 
(1999).  

The examiner should conduct range of 
motion testing of the lumbar spine, 
specifying the range of motion in degrees 
and in all planes, and should comment as 
to whether any limitation of motion of 
the lumbar spine is slight, moderate, or 
severe in degree.  The examiner should 
also note whether there is characteristic 
pain on motion, muscle spasm on extreme 
forward bending, or unilateral loss of 
lateral spine motion in a standing 
position.  The examiner should also 
comment as to whether the lumbar spine 
exhibits listing to the opposite side, a 
positive Goldthwaite's sign, marked 
limitation of forward bending in a 
standing position, loss of lateral spine 
motion with osteoarthritic changes, or 
narrowing or irregularity of the joint 
space and abnormal mobility on forced 
motion. 

For both the low back and left knee 
disorders, the examiner should also 
separately comment on the effects of each 
disorder upon the veteran's ordinary 
activity and how any pain impairs him 
functionally, particularly in the work-
place, including, specifically, the 
degree of functional loss, if any, 
resulting from pain on undertaking 
motion, weakened movement, excess 
fatigability, or incoordination, as 
contemplated by DeLuca and the provisions 
of 38 C.F.R. §§ 4.40 and 4.45 (1999), as 
applicable.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
aforementioned development action has 
been conducted and completed in full.  
If any development is incomplete, 
including if the requested examination 
does not include all clinical findings 
and comments requested, appropriate 
corrective action is to be implemented.

5.  Thereafter, the RO should 
readjudicate the veteran's claims of 
entitlement to increased (compensable) 
evaluations for his low back and left 
knee disorders.  If the veteran fails to 
report for the scheduled examination 
directed in Instruction 5., above, the 
claims for increased (compensable) 
ratings for a low back and a left knee 
disorder should be denied pursuant to the 
provisions of 38 C.F.R. § 3.655(b).  If 
the veteran reports for the scheduled 
examination of his left knee and low 
back, both of these issues should be 
readjudicated by the RO on the merits.  
If the above-noted orthopedic examination 
takes place and the veteran has not been 
granted a compensable disability rating 
for the low back disorder or left knee 
disorder, a 10 percent disability rating 
for multiple noncompensable service-
connected disorders, pursuant to 
38 C.F.R. § 3.324, must be considered by 
the RO.  If any determination as to the 
first, second, or fourth issues noted on 
the title page remains adverse to the 
veteran, he and his representative should 
be provided a Supplemental Statement of 
the Case which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  The veteran and his 
representative should be afforded the 
applicable time to respond.

6.  The RO should make an adjudicatory 
determination as to whether the April 
1997 statement of the case as it 
concerned the issue of entitlement to a 
compensable rating for essential 
hypertension was the subject of a timely 
substantive appeal.  If the decision is 
adverse to the veteran, that issue should 
be addressed in the statement of the case 
and the veteran and his representative 
should be afforded 60 days to respond 
thereto.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order. The purpose of this 
remand is to procure clarifying data, to comply with 
precedent decisions of the Court, and to ensure due process 
of law.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



